Case 1:18-cv-02186-JKB Document 35 Filed 11/01/19 Page 3 of 4
UNITED STATES DISTRICT COURT

 

 

 

 

DISTRICT OF MARYLAND
OFFICE OF THE CLERK
Felicia C. Cannon, Clerk of Court
Elizabeth B. Snowden, Chief Deputy
Reply to Northern Division Address _ Catherine Stavlas, Chief Deputy
November 1, 2019 FILED = ETERED
‘a LODGED RECEIVED
Litigation Coordinator NOV 14 2013
Baltimore City Detention Center .
401 E, Eager Street mus. OSTA By COURT
Baltimore, Maryland 21202 ect OF ia FYLAND
| xX EPury

Re: Civil Action No, 18-2186

Dear Litigation Coordiantor: —

You have received a complaint for each of the defendants listed below and an Order
which requires you to inform this Court as to whether you are accepting or refusing services on
behalf of the defendants listed below. Please inform this Court within twenty-one (21) days from
the date of this letter by checking the applicable response below and returning a copy of this
letter to the Pro Se Unit, United States District Court, Room , 101 W. Lombard Street, Baltimore,
MD 21201, and to Assistant Attorney Stephanie Lane- Weber, Correctional Litigation Unit, 200
St. Paul Place, Baltimore, MD 21202. In the event you have any questions of this Court, or ifthe
pleadings you received are incomplete, please contact the Pro Se Docket Clerk at (410) 962-

 

 

 

 

2600.

DEFENDANTS DATE ACCEPTED DATE REFUSED .

Major Cleveland Friday 9 atrober II ROM

Sergeant Porter t Mave On

Officer Curry : nae Ser Tjavem bax RO Heese A519
Officer Dorsey

Officer Smith 1 Ne ten nb oc ete bee 3 BONG BOF

Officer Jenine Dyer Determine a 2oF

Officer Kenyatta Barrett Ottop or t ao ¢
Sergeant Porter Novem oer F Aoi 7

 

Your anticipated cooperation will help to expel service of process and the progress of

civil cases in this Court.
" Sincerely,
- FELICIA C. CANNON, CLERK

By: J. Byrd
Deputy Clerk

Accepted and Received by; |
SR Gee CLL, eho Pf November 1, 2019
Bitgation Coordinator ;

Date
Aonstranr Attocnay CenerE .
Counsel jot Fai Dat Dyer Gir | Barcel
Northern Division “4228 U.S. Courthouse ¢ 101 W. Lombard Street» Baltimore, Maryland 21201» 410-962-2600
Southern Division * 200 U.S. Courthouse * 6500 Cherrywood Lane + Greenbelt, Maryland 20770 + 301-344-0660

Visit the U.S. District Court's Website at www.mdd.uscourts.gov
